STATE OF VERMONT
                                ENVIRONMENTAL COURT
                                                }
In re Verizon Wireless Barton Permit            }          Docket No. 133-6-08 Vtec
                                                }

                                Decision on Multiple Motions
       This matter arises out of an appeal by Jeanette and Michael Auger, mother and son
(“Neighbors” or “the Augers”), of a May 29, 2008 determination by the Town of Barton’s
Zoning Board of Adjustment and Planning Commission, granting conditional use approval to
Applicant Verizon Wireless. Neighbors first appeared before this Court representing themselves,
but are now represented by Vincent Illuzzi, Esq. Applicants-Appellees Vermont RSA Limited
Partnership and Cellco Partnership, both doing business as Verizon Wireless (“Applicant”), are
represented by Brian J. Sullivan, Esq. The Town of Barton (“Town”) is an Interested Person in
this matter and is represented by William R. May, Esq.
       Applicant has filed a motion to dismiss, and Neighbors have responded. Neighbors have
also filed a motion to amend their Statement of Questions and a motion to extend the discovery
deadline, and Applicants have responded in opposition to both of these motions.

                                     Factual Background
       For the sole purpose of putting the pending motions into context, we recite the following
facts, which we understand to be undisputed unless otherwise noted:
1.     Applicant filed two applications with the Town of Barton Zoning Board of Adjustment
(“ZBA”) on January 28, 2008, for conditional use approvals to install wireless communications
antennas at two separate sites. Specifically, Applicant sought conditional use approval to build
an antenna at 497 Ingersoll Lane in Barton, Vermont (“the Tree Site”), as well as conditional use
approval to build an antenna at 1518 Burton Hill Road in Barton, Vermont (“the Silo Site”).
2.     The original public hearing regarding the Verizon Wireless applications was scheduled
for March 27, 2008. At Applicant’s request, the hearing was rescheduled for April 17, 2008.
3.     The parties dispute whether the Town provided adequate notice of the hearing as required
by 24 V.S.A. § 4464(a)(1) and Article 6, § 607 of the Town of Barton Joint Zoning Bylaws.
4.     On April 17, 2008, the ZBA held a public hearing on Applicant’s requests for conditional
use approval of the two projects. No parties other than Applicant appeared or requested to be
heard at the ZBA’s hearing.

                                               1
5.      On May 29, 2008, the ZBA voted unanimously in favor of granting conditional use
approval for both the Tree Site and the Silo Site, subject to certain conditions.
6.      At a later date, probably before June 5, 2008, the Town issued its written Findings of
Fact, Decision, and Conclusion, memorializing the May 29, 2008 determinations.1
7.      Both of the undated written determinations contained the following notice of appeal
rights: “The applicant and legal parties have a right to appeal this decision to the Environmental
Law Court within 30 days of the date of this decision.”2
8.      On June 5, 2008, Neighbor Michael Auger contacted the Town Zoning Administrator by
phone to express his opposition to the Tree Site. The Zoning Administrator told Mr. Auger that
the Town had not yet issued any permit to Verizon Wireless for the installation of wireless
communications equipment.
9.      On June 5, 2008, Neighbors wrote a letter to the Town Zoning Administrator and the
ZBA to express their objections to the application.
10.     On June 5, 2008, presumably after his conversation with Mr. Auger, the Town Zoning
Administrator completed the ministerial act of granting the following two separate permits:
        a.     Permit Number 080307 (the Tree Site) approved the installation of a
        wireless communications facility (disguised as an artificial tree) and the
        construction of an equipment shelter and supporting infrastructure at 497 Ingersoll
        Lane in Barton, Vermont.
        b.      Permit Number 080307B (the Silo Site) approved the installation of 12
        cellular and PCS antennas on an existing barn silo and the construction of an
        equipment shelter and supporting infrastructure at 1518 Burton Hill Road in
        Barton, Vermont.
11.     Both of these permits noted that conditional use approval was granted with conditions on
May 29, 2008.
12.     According to Neighbors, their property abuts the Tree Site; the Silo Site, on the other
hand, is located approximately 3.4 miles away from their property.



1
    These written determinations are undated, but both refer to the vote that was taken on May 29, 2008. We note
that these written determinations were likely issued before June 5, 2008, because that is the date when the Zoning
Administrator undertook the ministerial act of issuing zoning permits for these two projects. The Zoning
Administrator likely had these written determinations in hand when he issued those permits, although he could also
have been acting based upon witnessing or hearing about the May 29, 2008 vote granting conditional use approval
for these two projects.
2
   This language is somewhat confusing, given that it appears in determinations that are undated. It is therefore
unclear on what specific date the 30-day appeal period began. However, our Decision here does not turn on an
allegation that Neighbors failed to timely file their appeal.


                                                        2
13.    On June 30, 2008, Neighbors, representing themselves, filed a Notice of Appeal with this
Court. The Notice of Appeal stated that it was an appeal of Permit Number 080307B, which
refers to the Silo Site, but Neighbors identified themselves as “adjoining property owner[s] to the
Ingersoll Road site,” which refers to the Tree Site.
14.    Neighbors’ Statement of Questions, filed August 20, 2008, raises questions relating only
to the Tree Site.

                                            Discussion
       Three motions are currently before the Court. Applicant has filed a motion to dismiss. In
support of that motion, Applicant represents that Neighbors failed to participate in the municipal
proceedings below and are therefore not entitled to appeal. See 24 V.S.A. § 4471(a) (“An
interested person who has participated in a municipal regulatory proceeding . . . may appeal [that
determination] to the environmental court.”). Neighbors respond by representing that they did
not receive notice of the ZBA’s April 17, 2008 public hearing and therefore were unable to
participate. Applicant argues in reply that Neighbors waived their right to claim lack of proper
notice when Neighbors failed to raise their improper notice claim in their Statement of
Questions.
       As discussed in detail below, the legal questions surrounding proper notice are of such
importance to this Court’s jurisdictional authority as to not be limited by an applicant’s statement
of questions. Legal issues governing our jurisdictional authority to hear a pending appeal may be
raised at any time, including by this Court sua sponte. Nevertheless, Neighbors have filed a
motion to amend their Statement of Questions to address whether they received adequate notice
of (1) Applicant’s municipal land use permit applications and (2) the scheduled date for the
ZBA’s public hearing on those applications.
       Neighbors have also filed a motion to extend the discovery deadline. Today we need
only address Applicant’s motion to dismiss, as our ruling on that issue makes it unnecessary to
reach either of the other motions.
       The first issue raised in Applicant’s motion to dismiss is whether a clerical error in a
notice of appeal may cause this Court to be deprived of jurisdiction over an otherwise properly
filed appeal. Applicant argues that Neighbors failed to file a timely appeal of the conditional use
approval for the Tree Site permit, since Neighbors’ Notice of Appeal referenced Permit Number
080307B, which is the Silo Site permit. Neighbors admit to this clerical error and agree that they
had no intention of appealing Applicant’s Silo Site permit; Neighbors represent that it was their

                                                 3
intention all along to only appeal the Tree Site permit determination. (Neighbors’ Reply to
Applicant’s Brief in Support of Mot. to Dismiss, at 3.)
       Neighbors’ representation as to the permit they intended to appeal is supported by the
substantive narrative of their Notice of Appeal, including the specific reference to “the Ingersoll
Road site” (an unambiguous reference to the Tree Site, not the Silo Site). Further, Neighbors’
Statement of Questions refers exclusively to the Tree Site and makes no mention of the Silo Site.
This language provides practical references to the true focus of Neighbors’ appeal. From this set
of undisputed facts, we conclude that Applicant had fair notice of Neighbors’ intent to appeal the
Tree Site conditional use approval; we therefore find no unfair prejudice to Applicant as a result
of the clerical error regarding the permit number.
       Proceedings before this Court are, to the extent applicable, governed by the Vermont
Rules of Civil and Appellate Procedure. See V.R.E.C.P (5)(a)(2). Here we find guidance in the
Rule that notes that an “appeal will not be dismissed for informality of form or title of the notice
of appeal, or for failure to name a party whose intent to appeal is otherwise clear from the
notice.” V.R.A.P. 3(d); see also Reporter’s Notes, 1994 Amendments, V.R.C.P. 15(c)(3) (“An
intended defendant . . . may not under the revised rule defeat the action on account of a defect in
the pleading with respect to the defendant’s name . . . . If the notice requirement is met . . . , a
complaint may be amended at any time to correct a formal defect such as a misnomer or
misidentification.”). Similarly, our own procedural rules provide that the failure to file a Notice
of Appeal within 30 days is the only grounds for automatic dismissal. See V.R.E.C.P. 5(b)(1)
(“Failure of the appellant to take any step other than the timely filing of the notice of appeal does
not affect the validity of the appeal but is ground only for such actions as the court deems
appropriate.”); see also Reporter’s Notes, Rule 5(b)(1) (“Only the filing deadline is
jurisdictional.”). The appeal in this case was timely, even if it listed an incorrect permit number.
For these reasons, we decline to dismiss this appeal as a result of that clerical error.
       We view this appeal as a timely appeal of the conditional use approval for the Tree Site,
not for the Silo Site. We therefore do not need to address Applicant’s arguments regarding
Neighbors’ lack of standing to challenge the conditional use approval of the Silo Site. The next
issue for our consideration, however, is whether Neighbors’ appeal of the Tree Site approval can
withstand Applicant’s further jurisdictional challenges.
       In general, only interested persons who have participated in the municipal proceeding
below—as defined in 24 V.S.A. § 4465(b)—may appeal to the Environmental Court. 10 V.S.A.

                                                  4
§ 8504(b)(1). As we discuss in more detail below, § 8504(b)(2) notes that there are exceptional
circumstances that allow interested persons to bring an appeal without having participated in the
municipal proceeding, but in general the ability to appeal municipal decisions to this Court
hinges upon two elements: (1) the appellant must be an interested person; and (2) the appellant
must have participated in the municipal proceedings that are the focus of the pending appeal. 10
V.S.A. § 8504(b)(1).
        An “interested person” is defined in 24 V.S.A § 4465(b). For the purposes of this appeal,
the Augers qualify as interested persons, since they “own[] or occupy[] property in the
immediate neighborhood,” § 4465(b)(3), so long as their property “potentially could be affected
by any aspects of the project which have been preserved for review on appeal.” Bostwick Road
Two-Lot Subdivision, No. 211-10-05 Vtec, slip op. at 2 (Vt. Envtl. Ct. Feb. 24, 2006) (Durkin,
J.), aff’d, No. 2006-128 (Vt. Jan. 25, 2007) (unpublished mem.).
        Although the Augers appear to be interested persons, they must also meet the
participation requirement before they can bring an appeal under 10 V.S.A. § 8504(b)(1).
Participation is defined as “offering, through oral or written testimony, evidence or a statement
of concern related to the subject of the proceeding.” 24 V.S.A. § 4471(a). Mere attendance at a
municipal hearing is not enough to secure a right to appeal; the interested person must actively
participate in the proceeding through offering evidence or a statement of concern. See id.
        It is undisputed that the Augers did not attend the April 17, 2009 hearing—the sole
hearing that was held on this matter.3            Rather, Neighbors’ first action in these municipal
proceedings occurred on June 5, 2008, when Mr. Auger contacted the Town Zoning
Administrator by phone to express opposition to the Tree Site project. On that same day,
Neighbors submitted a letter of concern to the Town Zoning Administrator. The legal question
we are therefore faced with here is whether the Augers’ June 5 letter constitutes “participation”
for purposes of qualifying as a party entitled to appeal pursuant to 24 V.S.A. § 4471(a).
        We conclude that Neighbors’ actions on June 5, 2008—a full week after the ZBA voted
on May 29, 2008, to grant conditional use approvals for both the Silo and Tree Sites—does not
constitute participation as required by 24 V.S.A. § 4471(a). In reaching this conclusion, we rely
upon applicable precedent from our Supreme Court, which has noted that although appeal rights
are generally construed liberally, “the ultimate goal is to give effect to the intent of the

3
  Neighbors claim that they failed to attend this hearing because the Town did not give them proper notice of it.
We address this issue in detail below in our discussion of 10 V.S.A. § 8504(b)(2)(A).

                                                       5
Legislature,” and courts must therefore “strictly adhere” to statutory standing requirements. In re
Albert, 2008 VT 30, ¶ 8 (citations omitted). The Supreme Court’s ruling in Albert is also
instructive because the Court held in that case that “the Legislature intended to provide standing
to appeal zoning decisions only to those landowners who petitioned a planning commission prior
to it taking final action in a case.” Id. at ¶ 11 (emphasis added).
        Although Albert involved an interpretation of the word “petition,” the Court’s reasoning
applies equally to an interpretation of the word “participation.” In both cases, the language
chosen by our Legislature reflects an intention that the municipal panel would have “some power
to take action” in response to whatever information a party provides.             Id.   Indeed, for
“participation” to be given relevance within the context of our municipal planning and
development statutes (24 V.S.A. Chapter 117), we envision that the Legislature’s plain meaning
use of the term served to require that an appellant bring information before the municipal panel
as a way of helping that panel reach its decision in the first instance.
        If the participation requirement is to have any meaning, we must interpret it to require
participation before a final decision is made. As was the case in Albert regarding post-decision
petitions, to allow post-decision participation before municipal bodies “after those bodies had
already exercised their authority,” would “arriv[e] at absurdity.” Id.; see also id. at ¶ 10 (“We
. . . presume that the Legislature intended for the statutory language to render results that are not
absurd.” (citing Craw v. Dist. Ct., 150 Vt. 114, 119 (1988))).
        We note that even in a case such as In re Carroll, 2007 VT 19, 181 Vt. 383, where the
Supreme Court adopted a broad definition of “participate” to allow an appellant to appeal a final
plat determination even though the appellant had only participated in the preliminary plat review
of that project, the Court noted that participation must still occur “within the proceeding.” Id. at
¶ 15.
        Following the logic of this Supreme Court precedent and our interpretation of the plain
meaning of the word “participate,” we conclude that to qualify as participating in the
proceedings at issue here, Neighbors would have had to have done something before the ZBA
issued its final ruling on conditional use approval on May 29, 2008. It is uncontested that
Neighbors did nothing in the municipal proceeding until June 5, 2008. We therefore conclude
that Neighbors did not “participate” in those proceedings, as that term is used in 24 V.S.A.
§ 4471(a).



                                                  6
        Our conclusion here finds additional support from Supreme Court precedent in the
context of the deemed approval doctrine. In that context, the Supreme Court has held that “a
ZBA considering a conditional use application normally will be determined to have acted within
the statutory time period so long as the ‘decision is finally made before the expiration of the
[sixty] day period, regardless of when, or if, the decision is reduced to writing or made in
writing.’” In re Griffin, 2006 VT 75, ¶ 15, 180 Vt. 589 (emphasis added) (quoting Leo’s Motors,
Inc. v. Town of Manchester, 158 Vt. 561, 565 (1992)). The holding of Griffin supports our
conclusion that the municipal proceedings at issue here were completed on May 29, 2008, when
the municipal panel voted to grant conditional approval.                     For purposes of determining
participation, it is immaterial that it might have been at a later date when the ZBA’s
determination actually took effect or was issued in writing, or when the Town Zoning
Administrator undertook the ministerial act of issuing a permit in light of the ZBA’s
determination. See id. For these reasons, Neighbors’ June 5, 2008 letter cannot be regarded as
participation under 24 V.S.A. § 4471(a).4
        Neighbors’ lack of participation in the municipal proceedings does not, however,
necessarily extinguish their ability to bring an appeal before the Environmental Court. Although
10 V.S.A. § 8504(b)(1) requires both interested person status and participation for standing to
appeal to this Court, § 8504(b)(2) notes that there are exceptional circumstances that allow
interested persons to bring an appeal without having participated in the municipal proceeding:
        Notwithstanding § 8504(b)(1) . . . , an interested person may appeal an action or
        decision . . . if the environmental judge determines that:
                 (A) there was a procedural defect which prevented the person from
                     obtaining interested person status or participating in the proceeding;
                 (B) the decision being appealed is the grant or denial of interested person
                     status; or
                 (C) some other condition exists which would result in manifest injustice
                     if the person’s right to appeal was disallowed.
10 V.S.A. § 8504(b)(2).
        Neighbors appear to assert that they have a right to bring an appeal under
§ 8504(b)(2)(A) because “a procedural defect” occurred here. According to Neighbors, they


4
   We note that the running of an appeal period, on the other hand, is governed by other concerns and is therefore
treated differently. See, e.g., In re White, 155 Vt. 612, 615 (1990) (“Although a zoning applicant can appeal from
an oral decision, that decision does not become final and the appeal period does not begin to run until either the
board files its written decision or the period for doing so . . . has expired.”).

                                                        7
were never given proper notice of the municipal hearings in this matter. The parties dispute
whether the Town notice met the legal standards of 24 V.S.A. § 4464(a)(1) and Article 6, § 607
of the Town of Barton Joint Zoning Bylaws. We need not address that issue here, however,
because we find that even if Neighbors meet the requirements of 10 V.S.A. § 8504(b)(2), we
cannot hear their appeal.
       The Vermont Rules of Environmental Court Proceedings specifically state that any
appellant claiming party status under 10 V.S.A. § 8504(b)(2) “must assert their claim of party
status by motion filed with the notice of appeal.” V.R.E.C.P. 5(d)(2) (emphasis added). In
general, the word “must”—like the word “shall”—imposes a mandatory requirement. See, e.g.,
Chalfonte Condo. Apt. Ass’n, Inc. v. QBE Ins. Co., 526 F. Supp. 2d 1251, 1255 (S.D. Fla. 2007)
(“By referencing a dictionary, one can ascertain the plain meaning of the term ‘must’; it means
‘compulsion, obligation, or requirement’ and it does not allow for any discretion. The general
rule is that, in the absence of any contrary legislative intent, the words ‘must’ and ‘shall’ connote
that a statute is mandatory and requires strict compliance . . . .” (internal citation omitted)); cf.
State v. Rafuse, 168 Vt. 631, 632 (1998) (noting that “shall” “is a word of command, and it is
inconsistent with a concept of discretion” (citing Black's Law Dictionary 1375 (6th ed. 1990))).
       Thus, according to the plain language of our Rule 5(d)(2), because Neighbors did not
participate in the municipal proceeding below, they had a duty to file a motion for party status at
the same time that they filed their Notice of Appeal.          See V.R.E.C.P. 5(d)(2).     To date,
Neighbors have not filed a motion for party status in this appeal.
       This timing rule is not merely a technicality or a matter of convenience. Rather, Rule
5(d)(2) serves the crucial role of putting other parties—and this Court as well—on notice that
party status is at issue in an appeal. Party status is an issue of standing, which raises questions
regarding the Court’s subject matter jurisdiction to hear an appeal.
       All courts have the inherent authority—and even the duty—to act on their own to address
issues of subject matter jurisdiction. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (“[C]ourts . . .
have an independent obligation to determine whether subject-matter jurisdiction exists, even in
the absence of a challenge from any party.” (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S.
574, 583 (1999))); accord Murphy Motor Sales, Inc. v. First Nat’l Bank of St. Johnsbury, 121 Vt.
404, 406 (1960) (recognizing that a court “must act of its own motion” to decide issues of subject
matter jurisdiction). Indeed, although in general this Court cannot address issues that are not
raised in a statement of questions, see V.R.E.C.P. 5(f), this limitation does not preclude the Court

                                                 8
from analyzing jurisdictional issues such as standing—an issue that the Court can always
analyze, regardless of whether it appears in the statement of questions.
       Because this Court does not require appellants to file the type of in-depth civil complaint
that would ordinarily assert a basis for standing, we are all the more dependent on the parties to
inform the Court when standing is at issue. The party filing an appeal has the initial burden of
stating the basis for party status to bring an appeal. V.R.E.C.P. 5(b)(3) (“The notice of appeal
must specify the party or parties taking the appeal and the statutory provision under which each
party claims party status.” (emphasis added)). Under ordinary circumstances, a notice of appeal
in this type of case would invoke 10 V.S.A. § 8504(b)(1), which applies to interested persons
who participated in the municipal proceedings below. When that statutory provision is invoked
for party status, an appellant is “automatically accorded that status,” and the burden then falls
upon other parties or the Court itself to challenge it. V.R.E.C.P. 5(d)(2). If, on the other hand,
Neighbors failed to participate in the proceedings below and therefore have to claim party status
based upon extraordinary circumstances (such as the “procedural defect” provision of
§ 8504(b)(2)(A)), the burden was upon Neighbors to raise this issue alongside their initial filing.
Id.
       The idea here is that an appellant must state a basis for claiming that extraordinary
circumstances exist to allow them to appeal a decision that they could not ordinarily appeal. If
an appellant fails to raise that issue alongside the filing of a Notice of Appeal, it creates a real
possibility that the Court will begin to engage its resources in evaluating the substance of a
claim, only to discover many months into the process that the appellant lacks party status or
standing to file the pending appeal, resulting in the appeal being dismissed after the parties and
the Court have invested much time and energy in the case. We regard this as one foundation for
why Rule 5(d)(2) requires that an appellant inform other parties and the Court at the first instance
if an appellant wishes to claim party status despite failing to participate in the municipal
proceedings below.
       This appeal is somewhat complicated because Neighbors’ initial filing failed to state any
basis for claiming party status. However, regardless of what basis Neighbors intended to invoke,
they have failed to follow the procedural mandate of our Rule 5(d)(2). Absent the motion that is
mandated by Rule 5(d)(2), and in light of Applicant’s motion to dismiss, we cannot sua sponte
confer party status or the right to appeal upon Neighbors.



                                                 9
        As noted in detail above, if Neighbors had claimed party status under 10 V.S.A.
§ 8504(b)(1), which applies to interested persons who participated in the municipal proceedings
below, we would be compelled to dismiss their appeal because Neighbors failed to participate
within the relevant timeframe. Alternatively, if Neighbors had claimed party status under 10
V.S.A. § 8504(b)(2), we would be compelled to dismiss their appeal because they failed to
include a motion for party status alongside their Notice of Appeal, as required by V.R.E.C.P.
5(d)(2).5
        For all of the reasons stated above, we find that Neighbors lack party status to bring this
appeal. See 24 V.S.A. § 4471(a) and 10 V.S.A. § 8504(b). We therefore GRANT Applicant’s
motion and hereby DISMISS this appeal.
        Given our ruling on Applicant’s motion to dismiss, we regard Neighbors’ pending
motions to amend their Statement of Questions and to extend the discovery deadline as moot.

                                                 Conclusion
        For the reasons discussed more fully above, we GRANT Applicant’s motion to dismiss,
and this appeal is hereby DISMISSED. In light of this holding, the other pending motions are
now moot.
        A Judgment Order accompanies this Decision. This concludes the proceedings before
this Court in this appeal.

        Done at Newfane, Vermont, this 20th day of May 2009.



                                                    ___________________________________
                                                     Thomas S. Durkin, Environmental Judge




5
   Although in some circumstances the Court might be willing to allow such a motion to be filed at a later date, a
party would need specific permission from the Court to do so. To date, Neighbors have not requested such
permission, even now that more than ten months have passed since Neighbors filed their Notice of Appeal.

                                                       10